Citation Nr: 9931142	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
April 1967.  He received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and the 
Marksman Rifle (M-14).

This matter came before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1993 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  A notice of disagreement 
was received in December 1993.  The RO issued a statement of 
the case in June 1994.  The veteran filed a substantive 
appeal in July 1994.  In April 1996, the Board remanded this 
case to the RO.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD and his 
claim for service connection for PTSD is plausible.

2.  The veteran was not in combat and his claim that he was 
in combat is not credible.

3.  The veteran's claimed stressors, other than combat, did 
not occur and his claim that they did occur is not credible.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.304(f) (1998), 
3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
veteran's claim is well-grounded because the veteran during 
his appeal related various in-service stressors and PTSD was 
diagnosed based on those claimed stressors.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

At the outset, the Board notes that the veteran had active 
service from July 1965 to April 1967.  The veteran served in 
Vietnam from April 1966 to April 1967.  The Department of the 
Army has verified that the veteran served with the 168th 
Engineer Battalion and with the 588th Engineer Battalion.  
According to the report, the 168th Engineer Battalion 
experienced combat action and the 588th Engineer Battalion 
experienced mortar attacks during the respective times that 
the veteran was associated with each battalion.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the United States Court of 
Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997).  The effective date of the changes in 
the regulation was March 7, 1997.  The Board notes that the 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As such, the veteran's 
claim must be considered under the regulation in effect prior 
to March 7, 1997 (old criteria) as well as the regulation in 
effect as of March 7, 1997 (new criteria).  

Service connection for PTSD under the old criteria requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

Service connection for PTSD  under the new criteria requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, condition, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 C.F.R. § 38 C.F.R. 
§ 3.304(f) (1999).
                            
The Board finds that in this case neither the old or the new 
version of 38 C.F.R. § 3.304(f) is more favorable because the 
basic question in this case is whether the claimed stressors 
occurred and whether the veteran's claim that the stressors 
occurred without supporting evidence is credible.

In this case, when the veteran filed his claim, he asserted 
that when he initially arrived in Vietnam, he arrived in the 
midst of a mortar attack from the enemy.  Thereafter, he 
asserted that while in Vietnam, his battalions were subject 
to sniper fire.  In addition, he indicated that he witnessed 
a friend, "[redacted]," being killed and saw half of his 
friend's face blown off.  

The veteran's post-service medical records include diagnoses 
of PTSD from both the VA and private physicians.  From 
November 1992 through March 1993, the veteran was treated by 
the Allegheny General Hospital and H. Jordan Garber, M.D., 
and was diagnosed as having PTSD.  A February 1993 VA 
examination noted that the veteran had features of PTSD.  A 
May 1993 VA evaluation diagnosed the veteran as having PTSD.  
A subsequent June 1996 VA outpatient records also indicated 
the presence of PTSD.  The diagnoses were based on the 
veteran's alleged stressors as outlined above.  

Recently, in June 1999, the veteran was afforded a VA 
psychiatric examination by a board of two psychiatrists.  At 
that time, it was noted that the service department had 
verified mortar attacks/combat activities regarding the 
veteran's Vietnam battalions.  The veteran told the examiners 
that the veteran was sent to Vietnam in April 1966 and was 
assigned to the 166th C Company, combat engineers.  He 
reported that he first landed at Tan Son Nhut Air Force Base 
at the transportation center.  The veteran related that this 
base had been mortared and reported "I forgot how many were 
killed, I cannot remember the exact figure, but there was 
chaos."  However, the veteran further indicated that 
contrary to his prior assertions, he was not present for the 
mortar attack.  Further, the veteran indicated that he did 
not see any of the people who were injured or killed and did 
not witness any of the casualties.  The examiners noted that 
during the interview, it was clear that the veteran arrived 
well after the attack was over and had no direct exposure to 
it.  The veteran reported that there were no further attacks 
at Tan Son Nhut Air Force Base while he was there.  
Thereafter, the veteran reported that he was sent to base 
came in Phuoc Binh for 12 months.  He indicated that he 
basically worked in the motor pool and welding, building 
huts, clearing jungle, and performing maintenance work.  He 
indicated that his unit did also occasionally participate in 
mine sweeps, but indicated that he remained close to camp.  
The veteran related that the unit was at times hit with 
sniper fire, but indicated that there were no injured to 
wounded among his unit.  In addition, he related that there 
were no mortar attacks on this base during his time there. 
The veteran related that they were on "Red Alert" once with 
the Vietcong were about 1,000 meters aware and that they had 
2 units on either side so the Vietcong were never close to 
his unit.  He related that his unit was on "Red Alert" 
several times thereafter and their movement was restricted.  
He stated that he was there 6 months and was never outside 
the gate.  The veteran further reported that he did not see 
any combat during his tour of duty in Vietnam.  He indicated 
that there was occasional sniper fire during which time the 
servicemembers needed to seek cover during the alert, but 
there were never any direct injuries or casualties.  The 
veteran related that he occasionally went on convoys to get 
supplies and reported that there were trucks that were 
damaged or blown up in some convoys, but he did not witness 
any of these incidents nor did he ever participate in a 
direct firefight.  The veteran also mentioned the incident 
when "[redacted]" was killed, but he admitted that he did not 
really know "[redacted]," could not remember anything about him, 
and did not directly witness his death or the aftereffects 
thereof.  

The veteran further related his post-service personal history 
and medical history.  Thereafter, the examiners performed a 
mental status examination and administered the Mississippi 
scale for combat-related PTSD, the Beck Depression Inventory, 
and the SCL-90-R.  On the Mississippi scale, the veteran 
obtained a score of 112 which indicated some PTSD 
symptomatology.  However, upon examination, the examiners 
stated that it was clear that the veteran answers were quite 
inconsistent with some of his interview reports and within 
the test itself.  Specifically, the veteran reported very 
little in the way of autonomic arousal symptomatology, but 
did report significant depressive cognitive symptomatology.  
On the SCL-90-R, the veteran reported some level of distress 
for some symptoms, with most of the extreme distress being 
associated with symptoms of depression, anxiety, and somatic 
concerns.  The veteran also obtained a Beck Depression 
Inventory indicating moderate depression.  The examiners 
diagnosed the veteran as having organic affective disorder, 
secondary to cerebrovascular accident and alcohol abuse by 
history, in remission.  They opined that he was seriously 
impaired.  In addition, the examiners indicated that although 
the veteran has previously asserted being present at a mortar 
attack at Ton Son Nhut Air Base upon the day of his arrival 
in Vietnam, he had indicated during this examination that he 
was not present and that he did not witness any deaths or 
casualties.  Further, it was noted that the veteran reported 
no other traumatic stressors associated with direct combat 
exposure or witnessing the effects of that combat exposure.  
As such, the examiners indicated that there was no 
identifiable stressor that would meet the criteria for a 
diagnosis of PTSD.  The examiners indicated that it was their 
opinion that his current depressive symptoms began after his 
cerebrovascular accident in 1992 and that his current organic 
affective disorder was related to his cerebrovascular 
accident and are not due to PTSD.  

As noted, the veteran was assigned to battalions which 
experienced combat action.  However, there is no objective 
evidence of record that the veteran was present when combat 
occurred.  The only evidence that he was present at that time 
is from the veteran.  So too, the only evidence regarding the 
veteran's other claimed stressors is from him as there is no 
objective supporting evidence of record. 

The Board finds that the veteran in June 1999 contradicted 
his prior assertions of stressors in Vietnam and indicated 
that he was not in fact exposed to the stressful events that 
he previously reported.  The examiners determined that the 
veteran did not have PTSD.  PTSD had previously been 
diagnosed on numerous occasions but these diagnoses were 
based on the veteran's report of his stressors, which the 
veteran has now denied occurred.  The veteran is not a 
credible witness.  The Board finds that the veteran's claim 
that he engaged in combat with the enemy is not credible.  
The Board also finds that the veteran's claims about the 
other stressors are not credible.  The Board finds that the 
evidence does not establish that the veteran engaged in 
combat with the enemy and the Board further finds that the 
evidence does not establish that any of the veteran's other 
claimed stressors occurred.  Accordingly, entitlement to 
service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.304(f) (1998), 
3.304(f) (1999).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

